DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to amendments filed on November 9th 2020.  Claims 1 and 7-8, and 15-20 have been amended.  No new claims have been added.  No claims have been canceled.  Therefore, claims 1-20 are presented for examination.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Response to Arguments
Applicant’s argument with respect to objection to amended claim is persuasive and thus the objection to claim 18 is withdrawn.
Applicant’s argument with respect to rejection of claims 7 and 16-20 under 35 U.S.C. 112(b) is persuasive based on amended claims thus, the rejection to claims under 112(b) is withdrawn.
Applicant’s argument with respect to claim interpretation under 35 U.S.C. 112(f) is persuasive.  Therefore, the interpretation of claim 15 is withdrawn.
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because of the new ground of rejection does not rely on 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (US PGPUB # 2019/0028282) in view of Brocker et al. (US PGPUB # 2016/0026829).

Regarding claim 1. Sharifi does teach, a component circuit network for providing a system protection against tampering, the network comprising: 
a component in a secure processing chain of the system [Sharifi, para. 0025, tamper protection devices may include a variety of physical and electrical components (e.g., tamper lines, tamper meshes, temperature monitors, voltage monitors, clock monitors, tamper domes, tamper coatings, line-detection tamper devices, RF tamper detection components, etc.) to identify and prevent eavesdropping and tamper detection attempts.]; 
a hardware identity module configured to generate secret information based on physical properties of the hardware identity module [Sharifi, para. 0033, Implementing a PUF-based device protection system may alleviate the need to store a secret key in any physical memory, on-chip or off-chip, since the PUF-based unique ID's reside only in hardware on which they are based.]; 
a logic circuit coupled to the component and the hardware identity module, the logic circuit configured to [Sharifi, para. 0063, 0071, 0066, 0058, FIG. 3, accordingly, payment reader 22 may include numerous mechanisms for monitoring and preventing attempts to tamper with the hardware of payment reader 22, such as anti-tamper devices 118.  (Para. 0066), exemplary anti-tamper devices 118 may comprise a tamper switch that may respond to sensed characteristics of RF signals that are abnormal or correspond to an attack, such as a signal strength, waveform, frequency, duty cycle, etc. In response to such sensed characteristics the tamper switch may modify its electrical state (e.g., by opening a circuit, closing a circuit, modifying an electrical signal's amplitude or phase, etc.).  (Para. 0071), anti-tamper circuit 116 (e.g., logic circuit) may provide notifications to other components of the payment reader 22 that a tamper attempt has been detected. (Para. 0058 FIG. 3), specific cryptographic processing and critical security information (e.g., cryptographic keys, passwords, user information, etc.), may be securely stored by cryptographic memory 128 (e.g., hardware identity module) and processed by cryptographic processing unit 125. In some embodiments, cryptographic processing unit 125 and/or cryptographic memory 128 may function as a PUF in a similar manner as processing unit 120 and/or memory 122, as described herein.];
receive a signal from the component [Sharifi, para. 0066,  0071, FIG. 3, in response to such sensed characteristics the tamper switch may modify its electrical state (e.g., by opening a circuit, closing a circuit, modifying an electrical signal's amplitude or phase, etc.).  (Para. 0071), anti-tamper circuit 116 (e.g., logic circuit) may provide notifications to other components of the payment reader 22 that a tamper attempt has been detected.]; and
 output an output signal to the hardware identity module indicating whether the component has been tampered with [Sharifi, para. 0051, 0068, 0105, FIG. 6C, information about tamper attempts and PUF operations may be provided such that the application of the merchant device requests information about whether a particular tamper attempt is occurring (e.g., such as visual confirmation that the device is not being touched, or instructions for performing operations such as power cycling to modify device status). Information may also be provided by the merchant device 29 to the payment reader 22 to provide information that software of payment reader 22 may utilize to analyze a possible tamper attempt (e.g., geographic information, temperature information, auxiliary sensor information such as sound, video, motion, or infrared data determined from sensors of the merchant device 29, or that content of certain registers in the software that are designed to record the tamper event, etc.). (Para. 0105, FIG. 6C), the TDR (Time domain reflectometry) circuit 652 can monitor the transmission of pulses and the corresponding reflections returned from the signal path 662. In addition to determining PUF values based on characteristic reflections, the TDR circuit may also identify tamper attempts and/or automatically change PUF values based on tamper attempts. For example, a pulse was transmitted to signal path 662 at time T.sub.0 may provide a first expected or normal reflection response at time T.sub.1. However, a second reflection may be received based on a tamper device 664 coupled to the signal path at location 660. As a result, the overall amplitude and/or phase of the response may be changed, resulting in determination of a tamper attempt or a change in the PUF value generated from the response.  (Para. 0068), an anti-tamper device 118 may comprise an anti-tamper temperature circuit for measuring a temperature within payment reader 22, comparing the measured temperature against one or more threshold temperatures, and performing a response when a tamper attempt is detected. The anti-tamper temperature circuit may comprise temperature sensing components (e.g., polysilicon resistor circuitry) and any combination of hardware, software or otherwise for comparing the temperature within payment reader 22 with a threshold. In some embodiments, anti-tamper temperature circuit may be coupled to other anti-tamper devices 118 (e.g., tamper switch) for controlling operation of the anti-tamper devices 118 (e.g., shutting down the anti-tamper device 118) in response to a measured temperature or a comparison of a measured temperature with one or more pre-defined temperature thresholds. ]; 
Sharifi does not explicitly teach, wherein the hardware identity module is configured to generate the secret information using the output signal indicating whether the component has been tampered with.
However, Brocker does teach, wherein the hardware identity module is configured to generate the secret information using the output signal indicating whether the component has been tampered with [Brocker, para. 0015 FIG. 1, comparator 44 compares detection signals 42 (T.sub.OUT) (e.g., output signal) with incoming signals 48 (T.sub.IN) received from detection circuit 28 and asserts a tamper signal 52 if a significant difference is detected. Tamper signal 52 is communicated to a security monitor 54 in tamper detector 22. When comparator 44 asserts tamper signal 52, security monitor 54 can take suitable protective action, such as stopping the production of detection signals 42 to prevent an attacker from camouflaging his attack by connecting output element 30 to input element 32 and/or by removing sensitive data (e.g., secret information) such as codes or encryption keys from memory before the attacker has gained access to them (e.g., in response to a tampering).].
Sharifi and Brocker are in the same field of endeavors as they both are pertaining to information security and tamper detection circuit for a secure electronic module.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to modify the teachings of Sharifi that relates to an electronic device such as a payment reader may include cryptographic processing capabilities and tamper protection devices (Sharifi, please see abstract and para. 0025 and FIG. 3) with teaching of Brocker (Broker, para. 0015 and FIG. 1) would enable Sharifi by using LFSR from the hardware-based random number generator to protect secret data so that attacker is unable to predict the pseudorandom coded detection signals generated by the LFSR that are used by the detection logic (Brocker, please see abstract and para. 0032).

Regarding claim 2. The combination of Sharifi and Brocker discloses the method/system as applied to claim 1 above. Furthermore Sharifi discloses the method/system, wherein the logic circuit is configured to cause the output signal to indicate that the component has been tampered with based on a change in the signal received from the component [Sharifi, para. 0068, an anti-tamper device 118 may comprise an anti-tamper temperature circuit for measuring a temperature within payment reader 22, comparing the measured temperature against one or more threshold temperatures, and performing a response when a tamper attempt is detected. The anti-tamper temperature circuit may comprise temperature sensing components (e.g., polysilicon resistor circuitry) and any combination of hardware, software or otherwise for comparing the temperature within payment reader 22 with a threshold. In some embodiments, anti-tamper temperature circuit may be coupled to other anti-tamper devices 118 (e.g., tamper switch) for controlling operation of the anti-tamper devices 118 (e.g., shutting down the anti-tamper device 118) in response to a measured temperature or a comparison of a measured temperature with one or more pre-defined temperature thresholds.]. 
Regarding claim 3. The combination of Sharifi and Brocker discloses the method/system as applied to claim 1 above. Furthermore Sharifi discloses the method/system, wherein the hardware identity module is configured to prevent generation of the secret information when the output signal from the logic circuit indicates that the component has been tampered with [Sharifi, para, 0031, exemplary PUFs may sense a tamper attempt and provide a response, for example, by disabling certain functionality or modifying aspects of the PUF itself (e.g., tripping one or more fuses to change the values that may be read for the PUF. This may be performed by the PUF automatically (e.g., the PUF or some portion thereof is itself used for tamper detection) or may be performed based on independent tamper detection and PUF modification. In this manner, the PUF may be able to erase/eliminate any critical information (e.g., its own unique "fingerprint" ID, or the subsequently-derived secret keys) upon a tamper event.]. 
Regarding claim 4. The combination of Sharifi and Brocker discloses the method/system as applied to claim 3 above. Furthermore Sharifi discloses the method/system, wherein the hardware identity module is configured to: 
enroll the secret information using a first value of the output signal from the logic circuit, wherein the first value indicates that the component has not been tampered with [Sharifi, 0060, 0110, FIG. 9A, analog and/or digital values associated with particular operational states of the components of contact interface (e.g., traces, discrete components, card interface, terminals, etc.) may be determined or measured based on initial states or particular applied signals.  (Para. 0110), FIG. 9A depicts an exemplary diagram of a process flow for device authentication based on a PUF in accordance with some embodiments of the present disclosure. During an initialization or other setup of a particular Device A, a series of challenges and responses may be provided to the PUF and recorded, for example, within a memory device or at a remote device. (Para. 0111), FIG. 9B depicts an exemplary diagram of a process flow for PUF initialization and key generation in accordance with some embodiments of the present disclosure. To the left side of FIG. 9B is depicted an initialization procedure for a particular PUF source…The ECC-encoded PUF values may function as a key or other identifier, or in an embodiment as depicted in FIG. 9B, hashed and provided as an input to a key generation algorithm. If the PUF is operational within the limitations of the ECC decoding (i.e., the PUF values output during re-generation, after ECC decoding, match the PUF values from initialization), the key may be utilized for encrypted communications between the device having the PUF source and other devices with the correct PUF-based key.  (Para. 0105), The TDR circuit 652 can monitor the transmission of pulses and the corresponding reflections returned from the signal path 662. In addition to determining PUF values based on characteristic reflections, the TDR circuit may also identify tamper attempts and/or automatically change PUF values based on tamper attempts. For example, a pulse was transmitted to signal path 662 at time T.sub.0 may provide a first expected or normal reflection response at time T.sub.1. However, a second reflection may be received based on a tamper device 664 coupled to the signal path at location 660. As a result, the overall amplitude and/or phase of the response may be changed, resulting in determination of a tamper attempt or a change in the PUF value generated from the response.]; and
prevent generation of the secret information using a value of the output signal that is different from the first value [Sharifi, para. 0031, 0090, exemplary PUFs may sense a tamper attempt and provide a response, for example, by disabling certain functionality or modifying aspects of the PUF itself (e.g., tripping one or more fuses to change the values that may be read for the PUF. This may be performed by the PUF automatically (e.g., the PUF or some portion thereof is itself used for tamper detection) or may be performed based on independent tamper detection and PUF modification. In this manner, the PUF may be able to erase/eliminate any critical information (e.g., its own unique "fingerprint" ID, or the subsequently-derived secret keys) upon a tamper event.  (Para. 009), the PUF processing instructions 172 may process the received PUF data or PUF values for use by the cryptographic processing unit 125…The PUF values and any encryption keys generated therefrom may only be accessed and stored when necessary, such that they are not stored in non-volatile memory and thus more difficult to access by attackers.]. 
Regarding claim 5. The combination of Sharifi and Brocker discloses the method/system as applied to claim 1 above. Furthermore Sharifi discloses the method/system, wherein: 
the signal from the component comprises a first plurality of bits, and the output signal indicating whether the component has been tampered with comprises a second plurality of bits [Sharifi, para. 0110, FIG. 9A depicts an exemplary diagram of a process flow for device authentication based on a PUF in accordance with some embodiments of the present disclosure. During an initialization or other setup of a particular Device A, a series of challenges and responses may be provided to the PUF and recorded, for example, within a memory device or at a remote device. Because the internal structure of a PUF source of Device A causes particular responses, these challenge and response values may be provided to an internal PUF or remote device to determine whether the PUF is authentic, i.e., it can return the proper responses to particular challenges. Because the challenges and responses are unknown except to the device that originally stored the challenges and responses, the authenticity of Device A can be confirmed by issuing sets of challenges and determining whether the corresponding responses match (e.g., whether a current response matches a previous response).]; and 
[Sharifi, para. 0105, the TDR circuit 652 can monitor the transmission of pulses and the corresponding reflections returned from the signal path 662. In addition to determining PUF values based on characteristic reflections, the TDR circuit may also identify tamper attempts and/or automatically change PUF values based on tamper attempts. For example, a pulse was transmitted to signal path 662 at time T.sub.0 may provide a first expected or normal reflection response at time T.sub.1. However, a second reflection may be received based on a tamper device 664 coupled to the signal path at location 660. As a result, the overall amplitude and/or phase of the response may be changed, resulting in determination of a tamper attempt or a change in the PUF value generated from the response.  (Para. 0109, FIG. 8B, accordingly, an ideal PUF source should ultimately supply PUF values that have an equal ability to provide a 1 or 0 response. As depicted in FIG. 8A, 1-n devices are represented as defining a bit space. Changing any one bit in a challenge (e.g., for certain PUF types that utilize challenge bits) should alter approximately half of the response bits. FIG. 8B depicts an exemplary PUF bit-aliasing determination in accordance with some embodiments of the present disclosure. Similar to the randomness determination, any bit or set of bits should have approximately 50% probability of having a PUF value of 0 or 1. As is depicted in FIG. 8B. any particular bit location within a bit space for a set of devices 1-n can be identified for PUF sources of the same type, and should have a value that exceeds a bit aliasing threshold (e.g., 45%, 48%, 49%, etc.) Checks for randomness and bit aliasing may be performed at various times, including during manufacturing or based on tests performed at devices and information provided from multiple devices to servers. Depending on randomness values determined, the PUF may be used for only limited purposes (e.g., lower security operations or values) or other PUF sources may be utilized. In some embodiments, randomness and other measured values may be weighed against other aspects of PUF operation such as a security score (e.g., based on difficulty of accessing the PUF and/or tamper protections for the PUF (PUF-enabled or peripheral), lack of variances under operating conditions, etc.). In some embodiments where PUF data is compared to thresholds or other data, or is based on input stimulus such as signals, aspects of the thresholds or inputs may be modified to adjust the randomness.]. 
Regarding claim 6. The combination of Sharifi and Brocker discloses the method/system as applied to claim 1 above. Furthermore Sharifi discloses the method/system further comprising: a plurality of components in the secure processing chain of the system [Sharifi, para. 0058, FIG. 3, reader chip 100 may perform functionality relating to processing of payment transactions, interfacing with payment devices, cryptography, and other payment-specific functionality. In some embodiments, reader chip 100 may include a cryptographic processing unit 125 for handling cryptographic processing operations. Note that each of general processing unit 120 and cryptographic processing unit 125 may have dedicated memory associated therewith (e.g., general memory 122 and cryptographic memory 128). In this manner, specific cryptographic processing and critical security information (e.g., cryptographic keys, passwords, user information, etc.), may be securely stored by cryptographic memory 128 and processed by cryptographic processing unit 125. In some embodiments, cryptographic processing unit 125 and/or cryptographic memory 128 may function as a PUF in a similar manner as processing unit 120 and/or memory 122, as described herein.]; 
wherein the logic circuit is coupled to the plurality of components and further configured to [Sharifi, para. 0040 and FIG. 1, The devices of payment system 1 may have a combination of suitable hardware and software to utilize one or more PUFs (e.g., established based on physical components of the payment terminal 20). The PUFs may facilitate authentication of devices and encryption of information in a manner that prevents attacks. Because the keys that are generated by the PUFs are not stored in memory (i.e., the PUF values are "stored" in the physical component itself) an attacker may be unable to obtain useful physical access to ID and/or key information. Multiple PUFs may be utilized together to create keys and IDs, and different keys and IDs may be utilized in a variety of situations.],
receive signals from the plurality of components [Sharifi, para. 0039, FIG. 1 transmissions sent or received by components of payment system 1 may be encrypted. In other attacks, an attacker may attempt to substitute a counterfeit component for one of the components of payment system 1, for example, by creating a counterfeit payment device 10 or payment terminal 20, or by attempting to intercept or redirect communications to network 30 or payment server 40.]; and 
[Sharifi, para. 0066, 0071, FIG. 3, .  (Para. 0066), exemplary anti-tamper devices 118 may comprise a tamper switch that may respond to sensed characteristics of RF signals that are abnormal or correspond to an attack, such as a signal strength, waveform, frequency, duty cycle, etc. In response to such sensed characteristics the tamper switch may modify its electrical state (e.g., by opening a circuit, closing a circuit, modifying an electrical signal's amplitude or phase, etc.).  (Para. 0071), anti-tamper circuit 116 (e.g., logic circuit) may provide notifications to other components of the payment reader 22 that a tamper attempt has been detected. (Para. 0058 FIG. 3), specific cryptographic processing and critical security information (e.g., cryptographic keys, passwords, user information, etc.), may be securely stored by cryptographic memory 128 (e.g., hardware identity module) and processed by cryptographic processing unit 125.]. 
Regarding claim 7. The combination of Sharifi and Brocker discloses the method/system as applied to claim 6 above. Furthermore Sharifi discloses the method/system wherein the logic circuit is configured to compress the signals received from the plurality of components to generate the output signal [Sharifi, para. 0112, FIG. 10A depicts an exemplary diagram of a process flow for PUF source initialization with a fuzzy extractor in accordance with some embodiments of the present disclosure. As is depicted in FIG. 10A, a PUF source 1000 may output a reference response to a fuzzy extractor 1010. The fuzzy extractor 1010 may collectively perform key generation and ECC encoding. The key generation may be performed based on a privacy amplification process, which may compress and/or hash the PUF values to create a full-entropy cryptographic key. The fuzzy extractor may also create a public syndrome mask that may be stored at the device as public helper data 1030 for ECC decoding.]. 
Regarding claim 8. Sharifi does teach, a method of protecting a system against tampering, the method comprising: 
generating, by a hardware identity module and based on physical properties of the hardware identity module, secret information [Sharifi, para. 0033, Implementing a PUF-based device protection system may alleviate the need to store a secret key in any physical memory, on-chip or off-chip, since the PUF-based unique ID's reside only in hardware on which they are based.]; 
receiving, by a logic circuit, a signal from a component in a secure processing chain of the system [Sharifi, para. 0066, 0071, in response to such sensed characteristics the tamper switch may modify its electrical state (e.g., by opening a circuit, closing a circuit, modifying an electrical signal's amplitude or phase, etc.).  (Para. 0071), anti-tamper circuit 116 (e.g., logic circuit) may provide notifications to other components of the payment reader 22 that a tamper attempt has been detected.]; 
outputting, by the logic circuit based on the signal, an output signal to the hardware identity module, the output signal indicating whether the component has been [Sharifi, para. 0051, 0068, 0105, FIG. 6C, information about tamper attempts and PUF operations may be provided such that the application of the merchant device requests information about whether a particular tamper attempt is occurring (e.g., such as visual confirmation that the device is not being touched, or instructions for performing operations such as power cycling to modify device status). Information may also be provided by the merchant device 29 to the payment reader 22 to provide information that software of payment reader 22 may utilize to analyze a possible tamper attempt (e.g., geographic information, temperature information, auxiliary sensor information such as sound, video, motion, or infrared data determined from sensors of the merchant device 29, or that content of certain registers in the software that are designed to record the tamper event, etc.). (Para. 0105, FIG. 6C), the TDR (Time domain reflectometry) circuit 652 can monitor the transmission of pulses and the corresponding reflections returned from the signal path 662. In addition to determining PUF values based on characteristic reflections, the TDR circuit may also identify tamper attempts and/or automatically change PUF values based on tamper attempts. For example, a pulse was transmitted to signal path 662 at time T.sub.0 may provide a first expected or normal reflection response at time T.sub.1. However, a second reflection may be received based on a tamper device 664 coupled to the signal path at location 660. As a result, the overall amplitude and/or phase of the response may be changed, resulting in determination of a tamper attempt or a change in the PUF value generated from the response.  (Para. 0068), an anti-tamper device 118 may comprise an anti-tamper temperature circuit for measuring a temperature within payment reader 22, comparing the measured temperature against one or more threshold temperatures, and performing a response when a tamper attempt is detected. The anti-tamper temperature circuit may comprise temperature sensing components (e.g., polysilicon resistor circuitry) and any combination of hardware, software or otherwise for comparing the temperature within payment reader 22 with a threshold. In some embodiments, anti-tamper temperature circuit may be coupled to other anti-tamper devices 118 (e.g., tamper switch) for controlling operation of the anti-tamper devices 118 (e.g., shutting down the anti-tamper device 118) in response to a measured temperature or a comparison of a measured temperature with one or more pre-defined temperature thresholds.]; 
Sharifi does not explicitly teach, wherein the hardware identity module is configured to generate the secret information using the output signal indicating whether the component has been tampered with.
However, Brocker does teach, wherein the hardware identity module is configured to generate the secret information using the output signal indicating whether the component has been tampered with [Brocker, para. 0015 FIG. 1, comparator 44 compares detection signals 42 (T.sub.OUT) (e.g., output signal) with incoming signals 48 (T.sub.IN) received from detection circuit 28 and asserts a tamper signal 52 if a significant difference is detected. Tamper signal 52 is communicated to a security monitor 54 in tamper detector 22. When comparator 44 asserts tamper signal 52, security monitor 54 can take suitable protective action, such as stopping the production of detection signals 42 to prevent an attacker from camouflaging his attack by connecting output element 30 to input element 32 and/or by removing sensitive data (e.g., secret information) such as codes or encryption keys from memory before the attacker has gained access to them (e.g., in response to a tampering).].
Sharifi and Brocker are in the same field of endeavors as they both are pertaining to information security and tamper detection circuit for a secure electronic module.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to modify the teachings of Sharifi that relates to an electronic device such as a payment reader may include cryptographic processing capabilities and tamper protection devices (Sharifi, please see abstract and para. 0025 and FIG. 3) with teaching of Brocker (Broker, para. 0015 and FIG. 1) would enable Sharifi by using LFSR from the hardware-based random number generator to protect secret data so that attacker is unable to predict the pseudorandom coded detection signals generated by the LFSR that are used by the detection logic (Brocker, please see abstract and para. 0032).

Regarding claim 9. The combination of Sharifi and Brocker discloses the method/system as applied to claim 8 above. Furthermore Sharifi discloses the method/system further comprising: causing the output signal to indicate that the component has been tampered with based on a change in the signal received from the component [Sharifi, para. 0068, an anti-tamper device 118 may comprise an anti-tamper temperature circuit for measuring a temperature within payment reader 22, comparing the measured temperature against one or more threshold temperatures, and performing a response when a tamper attempt is detected. The anti-tamper temperature circuit may comprise temperature sensing components (e.g., polysilicon resistor circuitry) and any combination of hardware, software or otherwise for comparing the temperature within payment reader 22 with a threshold. In some embodiments, anti-tamper temperature circuit may be coupled to other anti-tamper devices 118 (e.g., tamper switch) for controlling operation of the anti-tamper devices 118 (e.g., shutting down the anti-tamper device 118) in response to a measured temperature or a comparison of a measured temperature with one or more pre-defined temperature thresholds.]. 
Regarding claim 10. The combination of Sharifi and Brocker discloses the method/system as applied to claim 8 above. Furthermore Sharifi discloses the method/system further comprising: preventing generating of the secret information when the output signal from the logic circuit indicates that the component has been tampered with [Sharifi, para, 0031, exemplary PUFs may sense a tamper attempt and provide a response, for example, by disabling certain functionality or modifying aspects of the PUF itself (e.g., tripping one or more fuses to change the values that may be read for the PUF. This may be performed by the PUF automatically (e.g., the PUF or some portion thereof is itself used for tamper detection) or may be performed based on independent tamper detection and PUF modification. In this manner, the PUF may be able to erase/eliminate any critical information (e.g., its own unique "fingerprint" ID, or the subsequently-derived secret keys) upon a tamper event.]. 
Regarding claim 11. The combination of Sharifi and Brocker discloses the method/system as applied to claim 10 above. Furthermore Sharifi discloses the method/system, further comprising: by the hardware identity module: 
enrolling the secret information based on a first value of the output signal, the first value indicating that the component has not been tampered with [Sharifi, 0060, 0110, FIG. 9A and 9B analog and/or digital values associated with particular operational states of the components of contact interface (e.g., traces, discrete components, card interface, terminals, etc.) may be determined or measured based on initial states or particular applied signals.  (Para. 0110), FIG. 9A depicts an exemplary diagram of a process flow for device authentication based on a PUF in accordance with some embodiments of the present disclosure. During an initialization or other setup of a particular Device A, a series of challenges and responses may be provided to the PUF and recorded, for example, within a memory device or at a remote device. (Para. 0111), FIG. 9B depicts an exemplary diagram of a process flow for PUF initialization and key generation in accordance with some embodiments of the present disclosure. To the left side of FIG. 9B is depicted an initialization procedure for a particular PUF source…The ECC-encoded PUF values may function as a key or other identifier, or in an embodiment as depicted in FIG. 9B, hashed and provided as an input to a key generation algorithm. If the PUF is operational within the limitations of the ECC decoding (i.e., the PUF values output during re-generation, after ECC decoding, match the PUF values from initialization), the key may be utilized for encrypted communications between the device having the PUF source and other devices with the correct PUF-based key.  (Para. 0105), The TDR circuit 652 can monitor the transmission of pulses and the corresponding reflections returned from the signal path 662. In addition to determining PUF values based on characteristic reflections, the TDR circuit may also identify tamper attempts and/or automatically change PUF values based on tamper attempts. For example, a pulse was transmitted to signal path 662 at time T.sub.0 may provide a first expected or normal reflection response at time T.sub.1. However, a second reflection may be received based on a tamper device 664 coupled to the signal path at location 660. As a result, the overall amplitude and/or phase of the response may be changed, resulting in determination of a tamper attempt or a change in the PUF value generated from the response.]; and 
preventing subsequent recovery of the secret performed using a value of the output signal different from the first value [Sharifi, para. 0031, 0090, exemplary PUFs may sense a tamper attempt and provide a response, for example, by disabling certain functionality or modifying aspects of the PUF itself (e.g., tripping one or more fuses to change the values that may be read for the PUF. This may be performed by the PUF automatically (e.g., the PUF or some portion thereof is itself used for tamper detection) or may be performed based on independent tamper detection and PUF modification. In this manner, the PUF may be able to erase/eliminate any critical information (e.g., its own unique "fingerprint" ID, or the subsequently-derived secret keys) upon a tamper event.  (Para. 009), the PUF processing instructions 172 may process the received PUF data or PUF values for use by the cryptographic processing unit 125…The PUF values and any encryption keys generated therefrom may only be accessed and stored when necessary, such that they are not stored in non-volatile memory and thus more difficult to access by attackers.]. 
Regarding claim 12. The combination of Sharifi and Brocker discloses the method/system as applied to claim 10 above. Furthermore Sharifi discloses the method/system, further comprising: by the hardware identity module: 
generating helper data to recover the secret [Sharifi, para. 00112, FIG. 10A depicts an exemplary diagram of a process flow for PUF source initialization with a fuzzy extractor in accordance with some embodiments of the present disclosure. As is depicted in FIG. 10A, a PUF source 1000 may output a reference response to a fuzzy extractor 1010. The fuzzy extractor 1010 may collectively perform key generation and ECC encoding. The key generation may be performed based on a privacy amplification process, which may compress and/or hash the PUF values to create a full-entropy cryptographic key. The fuzzy extractor may also create a public syndrome mask that may be stored at the device as public helper data 1030 for ECC decoding]; 
masking the helper data with a first value of the output signal, the first value indicating that the component has not been tampered with [Sharifi, 0113, and FIG. 10B depicts an exemplary diagram of a process flow for PUF key reconstruction in accordance with some embodiments of the present disclosure. A similar fuzzy extractor 1020 may work in conjunction with the PUF source 1000, ECC decoding, and helper data 1030 to create a corrected reference response based on the PUF response and ECC decoding. The privacy amplification process may then be executed on the corrected PUF data to generate the key. If the PUF is operational within the limitations of the ECC decoding (i.e., the PUF values output during re-generation, after ECC decoding, match the PUF values from initialization), the key may be utilized for encrypted communications between the device having the PUF source and other devices with the correct PUF-based key.]; and 
preventing generating of the secret information by preventing unmasking of the helper data with a value of the output signal different from the first value [Sharifi, para. 0031, 0090, exemplary PUFs may sense a tamper attempt and provide a response, for example, by disabling certain functionality or modifying aspects of the PUF itself (e.g., tripping one or more fuses to change the values that may be read for the PUF. This may be performed by the PUF automatically (e.g., the PUF or some portion thereof is itself used for tamper detection) or may be performed based on independent tamper detection and PUF modification. In this manner, the PUF may be able to erase/eliminate any critical information (e.g., its own unique "fingerprint" ID, or the subsequently-derived secret keys) upon a tamper event.  (Para. 0090), the PUF processing instructions 172 may process the received PUF data or PUF values for use by the cryptographic processing unit 125…The PUF values and any encryption keys generated therefrom may only be accessed and stored when necessary, such that they are not stored in non-volatile memory and thus more difficult to access by attackers.]. 
Regarding claim 13. The combination of Sharifi and Brocker discloses the method/system as applied to claim 10 above. Furthermore Sharifi discloses the method/system further comprising: by the hardware identity module: 
generating a first output based on the physical properties of the hardware identity module [Sharifi, para. 0071, FIG. 3 anti-tamper circuit 116 may provide notifications to other components of the payment reader 22 that a tamper attempt has been detected. Notifications may be stored (e.g., in a memory associated with the anti-tamper circuit 116) to be provided to other components of the payment reader 22 (e.g., processing unit 120) when they receive power, or in some embodiments, may be provided (e.g., as an interrupt) in a manner that causes one or more components to wake up. Once a tamper attempt is identified, the tamper attempt may be recorded and/or processed, e.g., by taking corrective action, providing notifications, deleting critical information (e.g., from cryptographic memory 128), disabling communication interfaces, modifying physical characteristics of PUFs or disabling access to PUFs, modifying error correction procedures associated with PUFs, any other suitable response, or any combination thereof. In some embodiments, some or all of this processing may be performed by the anti-tamper circuit 116.]; 
hashing the first output using a first value of the output signal generated by the logic circuit, the first value indicating that the component has not been tampered with [Sharifi, para. 0112 and FIG. 10A depicts an exemplary diagram of a process flow for PUF source initialization with a fuzzy extractor in accordance with some embodiments of the present disclosure. As is depicted in FIG. 10A, a PUF source 1000 may output a reference response to a fuzzy extractor 1010. The fuzzy extractor 1010 may collectively perform key generation and ECC encoding. The key generation may be performed based on a privacy amplification process, which may compress and/or hash the PUF values to create a full-entropy cryptographic key. The fuzzy extractor may also create a public syndrome mask that may be stored at the device as public helper data 1030 for ECC decoding.];
generating the secret information based on the hashed first output [Sharifi, para. 0113, the privacy amplification process may then be executed on the corrected PUF data to generate the key. If the PUF is operational within the limitations of the ECC decoding (i.e., the PUF values output during re-generation, after ECC decoding, match the PUF values from initialization), the key may be utilized for encrypted communications between the device having the PUF source and other devices with the correct PUF-based key.]; and
preventing generating of the secret information when a respective output of the hardware identity module is hashed using a value of the output signal different from the first value [Sharifi, para. 0031, 0090, exemplary PUFs may sense a tamper attempt and provide a response, for example, by disabling certain functionality or modifying aspects of the PUF itself (e.g., tripping one or more fuses to change the values that may be read for the PUF. This may be performed by the PUF automatically (e.g., the PUF or some portion thereof is itself used for tamper detection) or may be performed based on independent tamper detection and PUF modification. In this manner, the PUF may be able to erase/eliminate any critical information (e.g., its own unique "fingerprint" ID, or the subsequently-derived secret keys) upon a tamper event.  (Para. 009), the PUF processing instructions 172 may process the received PUF data or PUF values for use by the cryptographic processing unit 125…The PUF values and any encryption keys generated therefrom may only be accessed and stored when necessary, such that they are not stored in non-volatile memory and thus more difficult to access by attackers]. 
Regarding claim 14. The combination of Sharifi and Brocker discloses the method/system as applied to claim 10 above. Furthermore Sharifi discloses the method/system further comprising: by the hardware identity module: 
inputting a first value of the output signal generated by the logic circuit into a physically unclonable function (PUF), the first value indicating that the component has not been tampered with [Sharifi, para. 0030, a target device for a tamper attempt may include critical information such as a unique ID that facilitates the establishment trust with an authority (e.g., a remote payment service system or payment card issuer) and to allow the device to authenticate itself for certain functions. One way to create a unique ID is based on unique properties of the device (one or more device PUFs) in such a way that these properties remain unique to that device, but they vary device-to-device. An exemplary PUF may be system-based (e.g. it may be derived from the unique property of its printed circuit board electrical traces, discrete components, physical enclosures, etc.) or can be silicon-based (e.g. it can be derived from the unique properties of certain silicon blocks such as memory or portions thereof). The PUF identifier may act as an electronic fingerprint of the system for performing various operations such as cryptographic operations.]; 
receiving, in response to the inputting, a first PUF output [Sharifi, para. 0027, numerous types of tamper detection devices such as temperature monitors and voltage monitors are integrated into an exemplary payment reader. These tamper detection devices can sense attempts to gain improper physical access to the payment reader (e.g., by opening the payment reader or drilling into the payment reader to access signals or components), attempts to physically provide electrical signals to the payment reader (e.g., attempts to inject malicious signals into externally accessible pins of the payment reader, such as EMV pins), and attempts to wirelessly introduce malicious signals to the payment reader. Some tamper detection devices may generate a response such as opening a circuit in response to tamper attempt.]; 
generating the secret based on the first PUF output [Sharifi, para. 0031, PUFs may sense a tamper attempt and provide a response, for example, by disabling certain functionality or modifying aspects of the PUF itself (e.g., tripping one or more fuses to change the values that may be read for the PUF. This may be performed by the PUF automatically (e.g., the PUF or some portion thereof is itself used for tamper detection) or may be performed based on independent tamper detection and PUF modification. In this manner, the PUF may be able to erase/eliminate any critical information (e.g., its own unique "fingerprint" ID, or the subsequently-derived secret keys) upon a tamper event.]; and 
preventing generating of the secret information based on a PUF output generated in response to input of a value of the output signal different from the first value [Sharifi, para. 0031, 0090, exemplary PUFs may sense a tamper attempt and provide a response, for example, by disabling certain functionality or modifying aspects of the PUF itself (e.g., tripping one or more fuses to change the values that may be read for the PUF. This may be performed by the PUF automatically (e.g., the PUF or some portion thereof is itself used for tamper detection) or may be performed based on independent tamper detection and PUF modification. In this manner, the PUF may be able to erase/eliminate any critical information (e.g., its own unique "fingerprint" ID, or the subsequently-derived secret keys) upon a tamper event.  (Para. 009), the PUF processing instructions 172 may process the received PUF data or PUF values for use by the cryptographic processing unit 125…The PUF values and any encryption keys generated therefrom may only be accessed and stored when necessary, such that they are not stored in non-volatile memory and thus more difficult to access by attackers.]. 
Regarding claim 15. Sharifi does teach, a network for protecting a system against tampering, the network comprising: 
a hardware identity module configured to generate secret information based on physical properties of the hardware identity module [Sharifi, para. 0033, Implementing a PUF-based device protection system may alleviate the need to store a secret key in any physical memory, on-chip or off-chip, since the PUF-based unique ID's reside only in hardware on which they are based.]; 
a plurality of components of a secure processing chain of the system [Sharifi, para. 0025, tamper protection devices may include a variety of physical and electrical components (e.g., tamper lines, tamper meshes, temperature monitors, voltage monitors, clock monitors, tamper domes, tamper coatings, line-detection tamper devices, RF tamper detection components, etc.) to identify and prevent eavesdropping and tamper detection attempts.]; 
a logic circuit coupled to the plurality of components and the hardware identity module, the logic circuit configured to [Sharifi, para. 0063, 0071, 0066, 0058, FIG. 3, accordingly, payment reader 22 may include numerous mechanisms for monitoring and preventing attempts to tamper with the hardware of payment reader 22, such as anti-tamper devices 118.  (Para. 0066), Exemplary anti-tamper devices 118 may comprise a tamper switch that may respond to sensed characteristics of RF signals that are abnormal or correspond to an attack, such as a signal strength, waveform, frequency, duty cycle, etc. In response to such sensed characteristics the tamper switch may modify its electrical state (e.g., by opening a circuit, closing a circuit, modifying an electrical signal's amplitude or phase, etc.).  (Para. 0071), anti-tamper circuit 116 (e.g., logic circuit) may provide notifications to other components of the payment reader 22 that a tamper attempt has been detected. (Para. 0058 FIG. 3), specific cryptographic processing and critical security information (e.g., cryptographic keys, passwords, user information, etc.), may be securely stored by cryptographic memory 128 (e.g., hardware identity module) and processed by cryptographic processing unit 125. In some embodiments, cryptographic processing unit 125 and/or cryptographic memory 128 may function as a PUF in a similar manner as processing unit 120 and/or memory 122, as described herein.]: 
determine, based on signals from the plurality of components, that one or more of the plurality of components have been tampered with [Sharifi, para. 0027, Accordingly, numerous types of tamper detection devices such as temperature monitors and voltage monitors are integrated into an exemplary payment reader. These tamper detection devices can sense attempts to gain improper physical access to the payment reader (e.g., by opening the payment reader or drilling into the payment reader to access signals or components), attempts to physically provide electrical signals to the payment reader (e.g., attempts to inject malicious signals into externally accessible pins of the payment reader, such as EMV pins), and attempts to wirelessly introduce malicious signals to the payment reader. Some tamper detection devices may generate a response such as opening a circuit in response to tamper attempt.]; and
 output, to the hardware identity module, an output signal indicating that the one or more components have been tampered with [Sharifi, para. 0051, 0105, FIG. 6C, information about tamper attempts and PUF operations may be provided such that the application of the merchant device requests information about whether a particular tamper attempt is occurring (e.g., such as visual confirmation that the device is not being touched, or instructions for performing operations such as power cycling to modify device status). Information may also be provided by the merchant device 29 to the payment reader 22 to provide information that software of payment reader 22 may utilize to analyze a possible tamper attempt (e.g., geographic information, temperature information, auxiliary sensor information such as sound, video, motion, or infrared data determined from sensors of the merchant device 29, or that content of certain registers in the software that are designed to record the tamper event, etc.). (Para. 0105, FIG. 6C), the TDR (Time domain reflectometry) circuit 652 can monitor the transmission of pulses and the corresponding reflections returned from the signal path 662. In addition to determining PUF values based on characteristic reflections, the TDR circuit may also identify tamper attempts and/or automatically change PUF values based on tamper attempts. For example, a pulse was transmitted to signal path 662 at time T.sub.0 may provide a first expected or normal reflection response at time T.sub.1. However, a second reflection may be received based on a tamper device 664 coupled to the signal path at location 660. As a result, the overall amplitude and/or phase of the response may be changed, resulting in determination of a tamper attempt or a change in the PUF value generated from the response.]; 
Sharifi does not explicitly teach, wherein the hardware identity module is configured to generate the secret information using the output signal indicating whether the component has been tampered with.
However, Brocker does teach, wherein the hardware identity module is configured to generate the secret information using the output signal indicating whether the component has been tampered with [Brocker, para. 0015 FIG. 1, comparator 44 compares detection signals 42 (T.sub.OUT) (e.g., output signal) with incoming signals 48 (T.sub.IN) received from detection circuit 28 and asserts a tamper signal 52 if a significant difference is detected. Tamper signal 52 is communicated to a security monitor 54 in tamper detector 22. When comparator 44 asserts tamper signal 52, security monitor 54 can take suitable protective action, such as stopping the production of detection signals 42 to prevent an attacker from camouflaging his attack by connecting output element 30 to input element 32 and/or by removing sensitive data (e.g., secret information) such as codes or encryption keys from memory before the attacker has gained access to them (e.g., in response to a tampering).].
Sharifi and Brocker are in the same field of endeavors as they both are pertaining to information security and tamper detection circuit for a secure electronic module.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to modify the teachings of Sharifi that relates to an electronic device such as a payment reader may include cryptographic processing capabilities and tamper protection devices (Sharifi, please see abstract and para. 0025 and FIG. 3) with teaching of Brocker (Broker, para. 0015 and FIG. 1) would enable Sharifi by using LFSR from the hardware-based random number generator to protect secret data so that attacker is unable to predict the pseudorandom coded detection signals generated by the LFSR that are used by the detection logic (Brocker, please see abstract and para. 0032).

Regarding claim 16. The combination of Sharifi and Brocker discloses the method/system as applied to claim 15 above. Furthermore Sharifi discloses the [Sharifi, para. 0055-0056 and FIG. 3 components of the processing unit (e.g., clock sources, transistors, terminals, etc.) or characteristics of the processing unit (e.g., time to perform different computational operations and workloads) may be utilized to establish PUF values. In an embodiment, the processor may use internal voltage regulator blocks to establish PUF. The processor may use transient I/O values to establish PUF. The processor may also use transient aspect of the electronic system to generate a random number to be used in conjunction with PUF.  (Para. 0056), In an exemplary embodiment, the processing unit 120 of reader chip 100 may include two RISC processors configured to operate as a hub for controlling operations of the various components of payment reader 22, based on instructions stored in memory 122. Note that each of general processing unit 120 and cryptographic processing unit 125 may have dedicated memory associated therewith (e.g., general memory 122 and cryptographic memory 128).]. 
Regarding claim 17. The combination of Sharifi and Brocker discloses the method/system as applied to claim 15 above. Furthermore Sharifi discloses the method/system further comprising: traces on a chip routing the signals from the plurality of components to the logic circuit, and a trace routing the output signal from the logic circuit to the hardware identity module [Sharifi, para. 0030, 0053,  An exemplary PUF may be system-based (e.g. it may be derived from the unique property of its printed circuit board electrical traces, discrete components, physical enclosures, etc.) or can be silicon-based (e.g. it can be derived from the unique properties of certain silicon blocks such as memory or portions thereof). The PUF identifier may act as an electronic fingerprint of the system for performing various operations such as cryptographic operations.  (Para. 0053), in exemplary embodiments, any suitable components or combinations thereof may be utilized to as a source for PUF data, including physical interfaces, circuit traces, wires, discrete components, memories, logical operations, FPGAs, antennas, terminals, enclosures, test points, sensors, cameras, and other similar components. As described herein, the physical components forming the PUF or PUFs may have unique physical characteristics that may be accessed or measured, such as by accessing analog values (e.g., current, voltage, etc.) or digital values associated with the components, measuring physical properties (length, impedance, complex signal characteristics, capacitance, resistance, inductance, RF characteristics, load, initial start-up values, etc.) of components, and performing other suitable analysis or measurements to derive PUF values.]. 
Regarding claim 18. The combination of Sharifi and Brocker discloses the method/system as applied to claim 15 above. Furthermore Sharifi discloses the method/system, wherein one or more of the signals from the plurality of components are configured to change when the one or more components in response to tampering with the one or more components [Sharifi, para. 0028, In some embodiments, at least a portion of the PUF may be based on physical components that respond to tamper attempts, such that any cryptographic keys or other critical information that is generated by or encrypted by the PUF may become unreadable upon the occurrence of a tamper attempt. In some embodiments, error correction methods may be employed to recover PUF data even in the absence of a 100% of the data. Such error correction may be tiered such that only certain operations may be performed (e.g., performing shut down operations, receiving firmware updates, or communicating records of tamper attempts to another device such as a remote server. ]. 
Regarding claim 19. The combination of Sharifi and Brocker discloses the method/system as applied to claim 15 above. Furthermore Sharifi discloses the method/system wherein the hardware identity module is configured to generate a flag based on the signal indicating that the one or more components have been tampered with [Sharifi, para. 0083, FIG. 3, the tamper notification may comprise a suitable notification, such as a message transmitted via wireless interface 108 or wired interface 110 of payment reader 22 or an audible, visible, or physical alarm signal. In an embodiment, a tamper notification may be provided via a resource of payment reader 22, and may provide a notification to a user of detection of a tamper attempt (e.g., output of light, sound, mechanical vibration, a combination thereof, or other output).]. 
Regarding claim 20. The combination of Sharifi and Brocker discloses the method/system as applied to claim 15 above. Furthermore Sharifi discloses the method/system wherein the logic circuit is configured to non-linearly mix the signals [Sharifi, para. 0070, FIG. 3, monitoring of the anti-tamper devices 118 may be initially performed by an anti-tamper circuit 116 (e.g., that may operate in a low power mode or based on an alternative low power source). The monitoring may be performed periodically or in some embodiments the timing of monitoring may be randomized (e.g., based on a random number generator) such that the timing of the monitoring is not predictable (e.g., by selectively providing power to the real time clock based on a randomized pattern). By only monitoring the tamper devices for a portion of the time it may be possible to achieve a small average current consumption by the anti-tamper circuit 116 and tamper devices 118.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US PGPUB No. (2017/0257222) to Pedersen disclose, an integrated circuit includes a control circuit, a one-time programmable circuit, and a security feature. The control circuit determines if the one-time programmable circuit is programmed in response to a request by a user of the integrated circuit to access the security feature.
US PGPUB No. (2006/0059396) to Fayad discloses, a mechanism is provided in which a secure chip for performing cryptographic and/or other functions is able to securely access a separate random access memory externally disposed with respect to a secure chip boundary.
US PGPUB No. (2009/0083833) to Ziola discloses, physical Unclonable Functions (PUFs) for authentication can be implemented in a variety of electronic devices including FPGAs, RFIDs, and ASICs.
US PGPUB No. (2020/0097682) to Couillard discloses, various embodiments of a hardware security module, hardwired port interconnection matrix, and embedded communication channel resources operable on selected hardware port-specific data communicated via this matrix.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434